PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_JUD_01_ME_01_EN.txt. 174

DISSENTING OPINION |
OF M. ALTAMIRA AND SIR CECIL HURST.

WE, the undersigned judges of the Court, regret that we
are unable to concur in the judgment of the Court for the
following reasons.

Apart from other points which will be considered hereinafter,
the two main questions in regard to which our opinion differs
from that of the majority are the question of the interpret-
ation of Article 435, paragraph 2, in so far as concerns the
second part of the question submitted to the Court by Arti-
cle x, paragraph 1, of the Special Agreement of 1924 and the
question of the interpretation of this Special Agreement, and,
in particular, of Article 2, paragraph 1, thereof.

Article I, paragraph 1, of the Special Agreement asks the
Court to say whether ‘‘as between France and Switzerland,
Article 435, paragraph 2, of the Treaty of Versailles’, etc.,
“has abrogated or is intended to lead to the abrogation of
the provisions .... regarding the customs and economic régime
of the free zones’, etc. There are therefore two distinct
questions. We have no remarks to make as regards the first.
As regards the second (whether Article 435, paragraph 2, ‘“is
intended to lead to the abrogation’), a preliminary observa-
tion must be made: the question is so worded that it is
put with regard to Article 435, paragraph 2, with its Annexes,
but only from the point of view of the legal effect of that
clause upon the international relations “between France and
Switzerland”. Accordingly, it is clear that whatever answer
is given to this question cannot prejudge the interpretation of
the Article outside the concrete case specifically defined by
the Special Agreement in Article 1.

This question of the “object”, that is to say of the intention,
ef Article 435 in itself, was not included in the Swiss counter-
proposal of 1924, in which, for the first time, the idea of
formulating the dispute between the two Governments in terms
of an interpretation of the above-mentioned Article 435 was
envisaged. It appears only in the Special Agreement, as
finally worded in 1924; and so soon as the proceedings

82
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 175

following upon the submission of this Special Agreement to the
Court had begun, a modification in the wording of the ques-
tion above mentioned is to be observed in the submissions
appended to the Swiss Reply of 1929 (submission No. 2),
where the words “is intended to lead to the abrogation” are
explained as meaning whether or not it (Art. 435, para. 2)
compels Switzerland to accept the abrogation of the free zones
as the only possible basis of the future settlement.

This interpretation of the second question put by Article 1,
paragraph 1, of the Special Agreement has been accepted by
the Court, which has given expression to it by introducing
the word “‘necessarily’’ which has the same effect as the words
“only possible basis’ used by Switzerland. It seems evident
that the Court, like the Swiss Agent, in adopting this inter-
pretation, definitely had in mind the future negotiations with a
view to the conclusion of an agreement provided for by para-
graph 2 of Article 435 of the Treaty of Versailles. These
negotiations, to which the signatory Powers left the final
settlement of the matter and likewise the carrying out in
full of the terms of the Article, indicate the point at which
the zones’ question, originally stated in Article 435 from the
point of view of the ideas and intentions of the Powers
signatory to the Treaty and from that of the provisions
originally establishing the zones’ régime, becomes a question
exclusively within the jurisdiction of the two States primarily
concerned. It is also evident that the real object of this
change, as expressed in the closing words of paragraph 2 of
_ Article 435, is to prevent any attempt to force Switzerland to
accept abrogation as ‘‘the only possible basis” of the agreement.

The consequences which logically ensue are in our view as
follows: that abrogation may be envisaged as a possible basis
for the agreement, and that, even if the question put by
Article 1, paragraph 1, of the Special Agreement, be answered’
in the terms suggested by Switzerland and adopted by the
Court, it does not follow that this answer exhausts the inter-
pretation of the question of the intention of Article 435, para-
graph 2. For the answer given, as we have just shown] only
has in mind the relations between France and Switzerland
for the purposes of the negotiations, and cannot in any

Ir | 83
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 176

way affect the meaning which Article 435 bore in the intention
of the Powers which signed the Treaty of Versailles.

Accordingly, the question of the intention of the Article
itself remains intact, and, in any case, the answer is not to be
found in a decision relating to an aspect of it entirely different
from that which emerges from the terms and tenour of the
Article taken by itself: So that the conversion of the answer
given on the basis of the interpolation of the word ‘‘neces-
sarily’ into an answer where this word (and consequently also
the interpretation which led to its insertion) has disappeared,
does not seem justified. The answer to the question in the
Special Agreement must be left with the. limited scope attach-
ing thereto—this we do not discuss—and the interpretation
of the other aspect which was not envisaged in Article 1 of
the Special Agreement must at the same time be left open.

“The question, when regarded from this other aspect, can
in our view only be answered in the affirmative, that is
to say that Article 435 was intended to lead to the abrogation
of the zones in the sense that the signatory Powers considered
that the inconsistency between the old ‘provisions and present
conditions pointed to such abolition, and that even though
they did not wish to force Switzerland to accept such aboli-
tion—she not being a signatory of the Treaty—they con-
sidered that the contemplated agreement should lead to this
result, just as the agreement regarding the neutralized zone
had done. Moreover, the actual text of the whole Article
affords, in our view, clear proof that the opinion expressed
therein by the High Contracting Parties is also indicative of
the object aimed at by the Article. This is true not only
of the second paragraph but also of the first. A careful
study of the wording of this paragraph shows that the High
Contracting Parties do not confine themselves simply to
acquiescing in the agreement concluded between the French
and Swiss Governments, but also expressly state the reason
for their acquiescence. This reason is that the High Con-
tracting Parties consider the agreement mentioned to be in
accordance with the consequence which naturally ensues from
the declaration made by them regarding the inconsistency
of the old provisions concerning the neutralized zone and

84

 
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 177

“present conditions”. The first sentence of this paragraph,
in so far as is essential in this respect, says: “The High
Contracting Parties, while they recognize the guarantees
stipulated .... in favour of Switzerland .... declare .... that
the provisions .... are no longer consistent with present con-
ditions.”’ This sentence in itself and by its general arrange-
ment explains the fact that the High Contracting Parties
are willing to accept—as they do in so many words—an
agreement abrogating these guarantees. And to remove any
possibility of doubt as to this meaning which we read into
the first sentence of the paragraph, the second begins: “For :
this reason”, ie. for the reason that the old provisions are
inconsistent with present conditions and that this had led
to the abrogation of the guarantees given in 1815. It is
worthy of note that the first sentence does not mention
the agreement, and, accordingly, is not in itself applicable
to it—the application only follows from the connection estab-
lished by the words ‘For this reason” in the second sentence
between the principle laid down in the first and the fact,
not of the agreement, but of the acceptance of the agreement
which is recorded by the customary formula ‘‘take note”.

It is certain that if the agreement had not been in accord-
ance with the principle referred to, the High Contracting
Parties would not have accepted it.

This interpretation is not incompatible with that given in
reply to the concrete question in the Special Agreement,
because each interpretation corresponds to one of the two
elementsffwhich together form the contents of the Article: the
inconsistency between -the provisions concerning the zones and
present conditions, which inconsistency is categorically stated
as a fact by the Powers, and the respect for the will of Swit-
zerland which must have free play in the endeavour to reach
an agreement since that country was not a Party to the
Treaty.

Furthermore, these two elements and their respective inter-
pretations naturally lead to different consequences. In so far
as concerns negotiations with a view to an agreement between
France and Switzerland, there seems no doubt that it can-
not be gainsaid that the latter country is so situated that

85
OPINION OF M. ALTAMIRA AND SIR.CECIL HURST 178

abrogation cannot be forced upon her either as sole basis for
negotiations or by any singlehanded action on the part of France.
On the other hand, once the Parties are outside the field of
negotiations, it would seem that the other aspect of the Arti-
cle must predominate. This, in our view, was what the Spe-
cial Agreement contemplated and intended to make legally
possible by Article 2, in the event of the further. negotiations
mentioned in paragraph 2 of Article x not resulting in an
agreement. Now, these negotiations, the only ones contemplat-
ed by the Special Agreement, did not result in an agreement,
nor did the further negotiations for which time was allowed
by the Court in its 1930 Order. The eventuality contemplated
at the beginning of Article 2 of the Special Agreement having :
thus materialized, the powers conferred on the Court in that
eventuality come into ‘Play and must be exercised as provided
in that Article.

If, according to paragraph 1 of that Article, it now rests
with the Court “to pronounce its decision in regard to the
question formulated in Article x’ and also “to settle for a
period to be fixed by it and having regard to present condi-
tions, all the questions involved by the execution of pära-
graph 2 of Article 435 of the Treaty of {Versailles”, it is in our
view evident : (1) that ‘all these questions” {means “every one
of the questions’ and not only those which, in connection with
the idea expressed in Article xr of the Special Agreement,
correspond to the stage of negotiation with a view to an agree-
ment, a stage which is no longer in question in the present
phase of the proceedings, and which is only related to the last
- sentence of Article 435, paragraph 2; (2) that “‘all the ques-
tions’ necessarily include the question of the aim of this
Article, in the.intention of its authors, and accordingly. the
fulfilment of this aim. Otherwise it is certain that the Article
will not be executed as required by the Special Agreement, and
that the intention of the Parties as represented by this Special
Agreement will also remain unfulfilled. For these reasons, we
believe that the Court should have proceeded to settle all
the questions involved by this execution (save as regards these
to which paragraph 2 of Article 2 of the Special Agreement
relates) and accordingly also the question of the object of
Article 435 of the Treaty of Versailles, by examining it in

‘86
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 179

every aspect, ie. also in relation to “present conditions”, a
term. common to Article 435 and to the Special Agreement,
instead of confining itself to the entirely concrete and there-
fore partial solution contemplated by Article x of the Special
Agreement. |

In our view, the fact that the power conferred on the Court
by Article 2, paragraph I, of the Special Agreement includes
the possibility of executing Article 435, paragraph 2—-as we
understand the execution of that clause—is proved not only
by the foregoing arguments but also by the following consid-
erations,

The reason why France and Switzerland were entrusted by
Article 435 with the duty of arriving at the agreement contem-
plated at that time, just as it was by the Court in 1029 and
1930, under the terms of the Special Agreement, appears from
the opinion expressed in 1919 by the Signatories of the Treaty
of Versailles when they formulated the first part of the second
paragraph of Article 435. This reason is that the provisions
of the old treaties, in so far as they relate to the tree zones,
are no longer consistent with present conditions. It is to be
noted that the terms in which this opinion is expressed in the
said Article are not limited in any way, nor do they attach
any particular and solitary consequence to the inconsistency
between the stipulations of the 1815 treaties and other supple-
mentary instruments and any particular element in the situa-
tion which existed at the time ; on the contrary, the statement
as to this inconsistency is so worded as to apply to the whole
of the treaty stipulations.

Accordingly, no matter whether it is thought that the
essential feature of the régime lay in the withdrawal of the
French customs line or whether it is thought that the essential
feature consisted of economic advantages which are compat-
ible with the placing of the customs cordon at the French
political frontier, the inconsistency of the régime with ‘‘present
conditions” retains its full force as expressing the purpose of
the Article and, accordingly, the mind of the signatory Powers.
Moreover,. it certainly must not be forgotten that this inter-
pretation of Article 435, paragraph 2, {was, in 1921, taken'as a
basis for the draft convention between Switzerland and France,
under which the zones were to be abrogated, which draft was

87
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 180

approved by the Parliaments of the two countries, though it
was later rejected by the Swiss referendum. At the same time,
this draft, in our view, clearly indicated that, in adopting it,
the executives of the two States believed that they were
effecting the agreement contemplated in the last sentence of
Article 435, paragraph 2, of the Treaty of Versailles.

It is also the fact that, even after the rejection of the draft
convention of 1921, the result embodied in that draft con-
tinued to be envisaged as a possible outcome of the negotia-
tions between the Parties. The Court itself has recognized the
existence of this possibility; this obviously means, once again,
that the abolition of the zones is not in itself a solution essen-
tially incompatible with the interests and economic needs of
Switzerland and the zones, any more than with the meaning
of Article 435 of the Treaty of Versailles. And for this reason
also, we are unable (quite apart from the separate question
of the terms of Article 2, paragraph 1, of the Special Agree-
ment) to regard the limitation, which the Court holds has been
imposed upon it, as an inevitable consequence of the answer
to Article 1. In reality, this answer is entirely unconnected
with the eventuality referred to fat the beginning of paragraph 1
of Article 2 of the Special Agreement, and therefore with
the task which falls to the Court, should this eventuality
materialize,

The absence of inter-dependence between Article 2 and
Article x of the same Special Agreement is also to be explain-
ed by the following consideration, derived from facts which
are well known and not disputed. At the time of the conclu-
sion of the Special Agreement, designed to submit the dispute
between the two Governments to the Court, France had abol-
ished the zones—so far as their régime finds expression in
the withdrawal of the customs line—by a unilateral act.
France was, at that time, of opinion that Article 435 of the
Treaty of Versailles, with its Annexes, had abrogated the ©
former treaties—which were the basis of the Swiss right,—
that this right had ceased to exist, and that France was, in
consequence, justified in transferring her customs cordon to
her political frontier, whether or not an agreement with
Switzerland had been reached. It was in order to decide
whether that view was correct, and solely with that purpose,

88
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 181

that the question enunciated in Article x of the Special
Agreement was put to the Court, and that the latter, in
1929, gave its interpretation of Article 435, paragraph 2,
of the Treaty of Versailles, in the terms with which all are
acquainted,

Now, however, the situation is altogether different. In our
view the Court’s judgment should contain a settlement of the
whole matter, that is to say, of all the questions raised by
the execution of the said Article, which would have been

settled by the Parties themselves had they reached an agree-
ment. If the judgment fails to do this, the Court is omitting
to carry out the express mandate of the Parties in regard to
the new regulation of the zones’ régime, which, in our view,
is categorically expressed in Article 2, paragraph 1, of the
Special Agreement, and also in Article 435, paragraph 2, of
the Treaty of Versailles.

To us, indeed, it appears clear that what the Court has
received from Switzerland, as also from France, under this
Article 2 of the Special Agreement, is the power to settle
all the questions involved by the execution of Article 435,
paragraph 2, and a part of that settlement is the establish-
ment of the new régime; this may involve changes extending
even to the modification of what has been called the “struc-
ture” of the zones, in so far as that structure is represented
by the placing of the French Customs cordon in rear of the
political frontier.

The difference, in this respect, between the terms of Arti-
cle 435 of the Treaty of Versailles and those of Article 2 of the
Special Agreement is explained by the fact, which is entirely
comprehensible, that the Treaty of Versailles, to which Swit-
zerland was not a Party, had no power to provide for -the
establishment of the new régime (which it clearly considered
as having to be effected, taking as a basis the inconsistency
between the “former provisions” and the “present conditions’)
in any other way than by an agreement between Switzerland
and France, whereas the Special Agreement of 1924, which
was drawn up, accepted, and signed by the two States, could
—and did in so many words—request the Court to effect what
the Parties could have effected in 1930 and in 1931, just as
they did in 1921. Therefore, and without thereby prejudging

89
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 182

the terms of the settlement which the Court would have to
lay down, in conformity with its own convictions, it seems to
us unquestionable that the Court can legitimately claim the
same freedom of judgment as the Parties themselves in determ-
ining the system which would be most in harmony with
the present conditions and with the ideas of Article 435 of
the Treaty of Versailles.

We said just now, ‘‘the same freedom” as the Parties,
but in reality it is a wider freedom, not only in view {of the
very nature of the Court, but also because Governments are
sometimes hampered by constitutional difficulties, or difficulties
of a similar kind belonging to the sphere of domestic policy,
which the Court does not have to encounter.

Moreover, the Swiss!note of May 5th, 1910, cannot, in view
of the existence of the Special Agreement of 1924, produce
the same consequences as it did prior to that Agreement.
. And, as the said note is merely one of the Annexes to Arti-
cle 435 of the Treaty of Versailles, it does not have to be con-
sidered’ in interpreting Article 2 of the Special Agreement, |
which makes mention only of Article 435, as it stands. It
is not possible, in our opinion, to add any words to those
appearing in the text of that Article of the Special Agree-
ment without distorting it, and making it say something which
it does not say. It is quite impossible for us to read the’
text of the Special Agreement otherwise than as it was drawn
up and submitted to the Court.

Similarly, and in regard to the task now committed to
the Court, when considered as a whole, it appears to us
impossible to conceive of a Special Agreement which consists
of five articles—of which two are articles of substance—being
framed, still less being accepted—if the legal effects of it
are to be confined to the question enunciated in one only
of these articles (Art. I, para. 1, in the present case). Yet
this is the result at which we arrive, if we practically confine
our answer to the Special Agreement of 1924 to the single
point of law in its first Article} and make the judgment asked
for in Article 2 dependent upon this point alone. In our
opinion, it is impossible to believe, when one takes count of
human psychology and more particularly ‘of governmental

go
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 183

psychology, that a Special Agreement, such as that before us,
could have been adopted by two States, one of which, namely
France, has from the outset maintained the view that the zones:
were abrogated, and that this Special Agreement should con-:
tain an article, the interpretation and execution of which must
necessarily be favourable exclusively to the opposite conten-:
tion. The keeping open of both alternatives, that is to say, .
the possibility of applying the Article to either contention,:
is surely the natural construction in this case, whereas the
presumption of a deliberate purpose to give preference to one:
of the contentions would really exceed all imaginable bounds:
of disinterestedness on the part of a State. As such a result
would be utterly out of the question, the interpretation of
Article 2, paragraph I, as being applicable alike to the Swiss
and French contentions appears to be the most justifiable. If
any other interpretation should suggest itself, it would seem
more reasonable, instead of putting a meaningless construction:
on the Special Agreement, to consider that it is rather the.
interpretation which is at fault.

We have still to examine this question of Article 2, para-
graph I, of the Special Agreement {from the point of view
of the Court itself, that is to say of the Court’s jurisdiction ;
on that point, we wish to make the following observation.

We have been unable to see, either in the text or in the
construction which Articles 36 and 38 of the Statute appear
to us to bear, anything which, in principle, would deprive
the Court of jurisdiction to establish a settlement such as is
contemplated in Article 2 of the Special Agreement, fa ques-
tion which is distinct from that relating to paragraph f2.:
Moreover, it is clear from this Article that the Parties have
thereby invested the Court with the widest measure of juris-
diction compatible with Article 38 of the Statute. * Finally,
it is to be noted that the Parties in the case have never,
on one single occasion, thrown any doubt on the competence
of the Court to perform the task specified in Article 2, para-
graph 1, of the Special Agreement. They were even of opin-
ion that the Court was competent to decide on the matter
referred to in paragraph 2 of that Article, though the Court
very rightly refused to do so; upon the latter point, we
find ourselves in agreement with the judgment.

12 gl
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 184,

Hence, it appears to us that the competence of the Court
is established in regard to paragraph x of Article 2 of the
Special Agreement, and that the settlement which is asked
for therein—whether or not it would be, as has been said,
a settlement wholly of expediency—would have as its legal
bases, on the one hand Article 2 of the Special Agreement,
on the other hand Article 435 of the Treaty of Versailles,
in their twofold capacity of international agreements and
texts governing the jurisdiction of the Court in this case.
It seems clear to us that the existence of these principles, the
one emanating from the signatory Powers of the old provisions,
the other from the two Governments parties in the case,
would provide that settlement with a legal foundation in
positive international law. By reason of this fact a settlement
on the basis of ‘‘present conditions’, although it would be
governed by criteria not derived from any pre-existing law
between the Parties—i.e., it would be governed by the ‘“‘pre-
sent conditions’—-would none the less be a settlement on
the basis of law, that is, of the rule which the Parties them-
selves laid down in the Special Agreement in order to obtain
a final settlement of the case, through a judgment of the
Court, taking the place of a voluntary agreement between
themselves.

This line of argument might encounter an objection based
on the distinction that has been drawn between the structure
of the zones and their economic régime. If such a distinction
were not only accurate and possible, but also necessary, one
might, for example, be led to the conclusion that the struc-
ture should be retained and the economic system modified.
That would imply the assumption that the structure, as
such, is the invariable feature of the zones, whereas the
regulations, or economic advantages, are its variable features ;
but the former of these suppositions would be ‘far from
justified in our opinion.

For indeed, although it is true—as we unreservedly admit
—that, in order that the right of negotiations, which is pro-
vided for in the last sentence of Article 435, paragraph 2,
of the Treaty of Versailles, may be exercised, it is necessary
that the step taken by France in 1923 should be regarded
as illegal, and should be cancelled, nevertheless it does not

92
OPINION OF M. ALTAMIRA AND SIR CECIL HURST 185

follow that the zones system must necessarily continue to
be based on the withdrawal of the French Customs cordon
in rear of the political frontier. The same customs advantages
as are derived from the withdrawal of the customs line may
be obtained, with the good-will of the State concerned, by
other means, also dependent on the same factor. The Con-
vention of 1921 showed that this was in fact possible; and,
in. the face of that demonstration, it cannot now -be main-
tained that the economic benefits of the system, which have
always been regarded as its essential advantage, would not
be attainable unless the customs cordon and the political
frontier were kept apart. That would be ‘tantamount to
arguing that it would not be possible for a State to establish
a free-trade system, even if of a highly developed kind,
without shifting its customs line; yet this has been fre-
quently found possible and will continue to be so, unless
some day absolute free trade should be introduced. But
even in the last case, it would be unnecessary to withdraw
the customs line, since the customs offices themselves would
have ceased to exist throughout the territory.

In conclusion, we wish to make every reservation in regard
to a theory seeking to lay down, as a principle, that rights
accorded to third Parties by international conventions, to
which the favoured State is not a Party, cannot be amended
or abolished, even by the States which accorded them, without
the consent of the third State; such a theory would be
fraught with so great peril for the future of conventions of
this kind now in force, that it would be most dangerous to
rely on it in support of any conclusion whatever. Fortu-
nately, in the present case, this question does not arise, since,
as regards the compulsory .abolition of the zones, the last
sentence of paragraph 2 of Article 435 appears to place the
position of the signatory Powers of the Treaty. of Versailles
and of Switzerland on a plane other than the above.

(Signed) RAFAEL ALTAMIRA.
( , ) €C. J. B. Hurst.

93
